UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8109


ROBERT D. ROBERTS,

                  Petitioner - Appellant,

             v.

KATHLEEN GREEN, Warden; ATTORNEY GENERAL OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-01390-AW)


Submitted:    December 11, 2008             Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert D. Roberts, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert D. Roberts seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                       See 28 U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue   absent      “a   substantial        showing      of    the    denial    of     a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)      (2000).        A

prisoner     satisfies       this        standard      by     demonstrating         that

reasonable    jurists       would    find      that    any     assessment      of     the

constitutional      claims    by    the    district     court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We

have independently reviewed the record and conclude that Roberts

has not made the requisite showing.                     Accordingly, we deny a

certificate    of    appealability         and      dismiss    the    appeal.          We

dispense     with    oral    argument       because      the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            DISMISSED




                                           2